Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 8 does not further limit the subject matter of claim 6 since claim 6 recites the same scope with regard to the configuration of the pump extension tube.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz (US 20100163646) in view of Perkitny (US 20020125341).
Re claim 1, Havlovitz discloses a dispenser (fig. 1) comprising: a shell (shell of 110) in the shape of a gun (see figs. 1 and 6) with a grip (118, fig. 1) and a barrel (114); a slider (enlarged portion between 126 and 130) positioned between the left side and the right side (see figs. 6-7A) of the shell on the top of the barrel and guided by a slider track (surface of the barrel directly below 126 and the enlarged portion between 126 and 130) in the barrel; 
an extension barrel (126) enclosed by the shell (at portion 134; see fig. 1) in a retracted position (see figs. 1 and 6) and moveable by movement of the slider (see fig. 7A, the cited enlarged portion/slider is pushed forward and 126 would move forward); 

Havlovitz does not teach the shell comprising a left side and a right side which may be assembled together to complete the shell.
Perkitny discloses a dispenser shell 10 comprising a left side (14) and a right side (12) which may be assembled together to complete the shell 10 (see figs. 1 and 3, par. 28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson to incorporate the teachings of Perkitny to substitute the generic shell in Lawson with a shell comprising a left side and a right side which may be assembled together. Doing so would make placement and assembly of internal parts easier since the shell are two separate parts. The substitution of one known element (a generic dispenser shell) as taught by Lawson with another (two part shell) as taught by Perkitny would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the shell construction would have yielded predictable results, namely, providing a shell body to contain internal parts for the dispenser. 
Re claim 2, Havlovitz, as modified, teaches the dispenser of claim 1 further comprising a valve assembly (604, par. 52, fig. 5A-6).



Re claims 6 and 8, Havlovitz, as modified, teaches the dispenser of claim 4, wherein the pump extension tube (608) extends through the extension barrel (126; fig. 6 and 7A shows the dark lines of 608 extends through the interior of 126 and into the nozzle 128, even though not explicitly described as such in the specification) and is connected to the nozzle (128).

Re claim 9, Havlovitz, as modified, teaches the dispenser of claim 1, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

Re claim 10, Havlovitz, as modified, teaches the dispenser of claim 2, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

Re claim 12, Havlovitz, as modified, teaches the dispenser of claim 4, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

.

Claims 6, 8, 13, in the alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz in view of Perkitny, further in view of Breault (US 20100313996).
Re claims 6 and 8, Havlovitz, as modified, teaches the dispenser of claim 4, wherein the specification of Havlovitz does not explicitly state that the pump extension tube 608 extends through the extension barrel and is connected to the nozzle. 
Breault is found to demonstrate a dispenser, in the same field of endeavor, having a barrel 18a, an extension barrel 26, a pump extension tube 32 that extends through the extension barrel 26 and is connected to the nozzle 28 (see fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Havlovitz to incorporate the teachings of Breault to utilize the pump extension tube that extends through the extension barrel and is connected to the nozzle. Doing so would minimize the tubing connection points and reduce the chance of leakage in the dispenser. 

Re claim 13, Havlovitz, as modified, teaches the dispenser of claim 6, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

Claim 3, 5, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz in view of Perkitny, further in view of Wanbaugh (US 2005/0194467) and Dick (US 5947386).
Re claim 3, Havlovitz, as modified, teaches the dispenser of claim 2, but fails to teach the valve assembly comprises a valve manifold defining an interior chamber; an inlet barb defining a fluid flow path to the interior chamber; an outlet barb defining a fluid flow path away from the interior chamber; a spring in the interior chamber; a product valve in contact with the spring in the interior chamber; a vent piston in the interior chamber and in contact with the product valve; and wherein the vent piston is in communication with the trigger, and movement of the trigger moves the vent piston and product valve allowing fluid to flow through the valve assembly.
However, Wanbaugh teaches a power sprayer having a valve assembly 20 (figs. 3-4) comprises a valve manifold 56 defining an interior chamber 90, 92, 94, 96, an inlet 84 defining a fluid flow path to the interior chamber, and outlet 82 defining a fluid flow path away from the interior chamber, a spring 60 in the interior chamber; a product valve 64 in contact with the spring 60 in the interior chamber; a vent piston 62 in the interior chamber and in contact with the product valve 64; and wherein the vent piston 62 is in communication with the trigger 26, and movement of the trigger 26 moves the vent piston 62 and product valve 64 allowing fluid to flow through the valve assembly 20 (see figs. 1-5).
Although Wanbaugh does not specifically indicate the inlet 82 and outlet 84 have barb structure, Dick references shows a sprinkler 10 with a valve assembly where inlet 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Havlovitz to incorporate the teachings of Wanbaugh and Dick to substitute one type of valve 604 in Havlovitz with the valve assembly in Wanbaugh and inlet/outlet barb connection in Dick reference. The substitution of one known element (one type of valve) as taught by Havlovitz with another (a valve manifold defining an interior chamber; an inlet barb defining a fluid flow path to the interior chamber; an outlet barb defining a fluid flow path away from the interior chamber; a spring in the interior chamber; a product valve in contact with the spring in the interior chamber; a vent piston in the interior chamber and in contact with the product valve; and wherein the vent piston is in communication with the trigger, and movement of the trigger moves the vent piston and product valve allowing fluid to flow through the valve assembly) as taught by Wanbaugh and Dick would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the valve construction would have yielded predictable results, namely, fluid control. In addition, the valve assembly has also been taught by Wanbaugh to have the benefit of improved control of the pump and valve actuation in a repeatable, predictable manner over the life of the pump sprayer (par. 8); and the barb inlet, outlet connections allows for a 360 degree pivoting motion of the tube/hose for easy assembly without leakage, as taught by Dick in column 4, lines 14-18.



Re claim 7, Havlovitz, as modified, teaches the dispenser of claim 5, wherein the pump extension tube (608) extends through the extension barrel (126; fig. 6 and 7A shows the dark lines of 608 extends through the interior of 126 and into the nozzle 128, even though not explicitly described as such in the specification) and is connected to the nozzle (128).

Re claim 11, Havlovitz, as modified, teaches the dispenser of claim 3, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

Claim 7, in the alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz in view of Perkitny, Wanbaugh and Dick, further in view of Breault (US 20100313996).
Re claim 7, Havlovitz, as modified, teaches the dispenser of claim 5, wherein the specification of Havlovitz does not explicitly state that the pump extension tube 608 extends through the extension barrel and is connected to the nozzle. 
Breault is found to demonstrate a dispenser, in the same field of endeavor, having a barrel 18a, an extension barrel 26, a pump extension tube 32 that extends through the extension barrel 26 and is connected to the nozzle 28 (see fig. 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752